Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 02/26/2021 for application number 17/486458. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (52-60) and (61-69) are presented for examination.
Claims 1-51 are cancelled.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 52, 54-55, 61, 63-64 and 67 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52, 59-61, 68-69 of U.S. Patent No 11089375. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 52, 54-55, 61, 63-64 and 67 of the instant application teaches the limitations of claims 52, 59-61, 68-69 of the co-pending application. The limitations teach a collaborative editing by permitting inputs of annotations, storing annotations and generating a modified display presentation.
The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the limitations of the claims under examination is anticipated by patent claim. The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the method of detecting the fast-forwarding operation and reducing its speed as its approaches the frame of interest. The patent also anticipates the frame of interest based on user’s profile.

The instant Application
Patent No. 11089375
Comment
Claims 52, 61. A method comprising: receiving a command to fast-forward through a media asset

receive a command to fast-forward through a media asset; 


in response to receiving the command, execute a fast-forwarding operation through frames of the media asset at a first speed; 


generate a plurality of overlays for display, wherein the plurality of overlays displays a plurality of frames of interest from the media asset one at a time, wherein the plurality of frames of interest are determined by: 






determining a plurality of upcoming frames; retrieving, from a profile, a plurality of preferences; and selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences; and in response to detecting an input to resume playback, play back the media asset at a default playback speed from a point corresponding to when the input to resume playback was detected.  3Application No. Not Yet AssignedDocket No.: 003597-1777-103 Preliminary Amendment dated February 26, 2021 comparing the plurality of characteristics of the plurality of frames with the plurality of preferences.  







Claims 52 and 61. 
A method comprising:
detecting that a fast-forwarding operation is approaching a frame of interest;
in response to detecting that the fast-forwarding operation is approaching the frame of
interest, reducing the fast-forwarding speed to a second speed slower than the first speed, wherein
the second speed is determined by:



retrieving, from a profile of a user, a plurality of reaction times, wherein the plurality of reaction times are mapped to a current age of the user;






calculating, from the reaction times, an estimated reaction time of the user; and
in response to calculating the estimated reaction time of the user, calculating the
second speed from the estimated reaction time of the user;
receiving a command to resume playback from the user while the fast-forwarding operation is occurring at the second speed; and playing back the media asset at a default playback speed from a point corresponding to a moment when the command was received.

The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the method of detecting the fast-forwarding operation and reducing its speed as its approaches the frame of interest. The patent also anticipates the frame of interest based on user’s profile.



























Claims 54 and 63.
wherein the plurality of preferences comprises a favorite genre or a favorite actress of a user associated with the profile


Claims 55 and 64
wherein selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences comprises: determining a plurality of characteristics of the plurality of upcoming frames; and comparing the plurality of characteristics of the plurality of frames with plurality of preferences.

Claims 59, 68. 
retrieving, from the profile, preferences for the user;
determining, from metadata for at least one frame within a plurality of frames,
characteristics of the frame;
comparing the characteristics of the at least one frame with the preferences for the user; and
determining, from the comparison, the potential frame of interest
The patent claims 59 and 68 anticipates claims 54-55 and 63-64 combined. The patent teaches using metadata to determine the frame and compare the characteristics with user preferences.
Claims 58 and 67. 

detecting that the current point of the fast-forwarding operation is within a first frequency threshold of a first frame of interest; and in response to detecting that the current point of the fast-forwarding operation is within the first frequency threshold of the first frame of interest, updating the plurality of overlays according to a second frequency

Claims 60 and 69. 

wherein executing the fast-forwarding
operation further comprises:
generating for display a preview overlay over the media asset;
generating for display, in the preview overlay, frames later in time than a current point of the fast-forwarding operation, wherein the frames in the preview overlay are updated according to a
preview frequency that is set to an initial preview frequency;
detecting that the current point of the fast-forwarding operation is within a first frequency threshold of the frame of interest;
in response to detecting that the current point of the fast-forwarding operation is within the first frequency threshold of the frame of interest, adjusting the preview frequency so that frames in the preview overlay are changed more often than when at the initial preview frequency;

detecting that the current point of the fast-forwarding operation is within a second frequency threshold of the frame of interest; and
in response to detecting that the current point of the fast-forwarding operation is within the second frequency threshold of the frame of interest, restoring the preview frequency to the initial
preview frequency.
The patent claims anticipate detecting the point of fast-forwarding by detecting frequency threshold. 




Claims 52, 54-55, 61, 63-64 and 67 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, 11-12, 20-21 of U.S. Patent No 10728624. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 52, 54-55, 61, 63-64 and 67 of the instant application teaches the limitations of claims 2, 10, 11-12, 20-21 of the co-pending application. The limitations teach a collaborative editing by permitting inputs of annotations, storing annotations and generating a modified display presentation.
The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the limitations of the claims under examination is anticipated by patent claim. The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the method of detecting the fast-forwarding operation and reducing its speed as its approaches the frame of interest. The patent also anticipates the frame of interest based on user’s profile.

The instant Application
Patent No. 10728624
Comment
Claims 52, 61. 

A method comprising: receiving a command to fast-forward through a media asset

receive a command to fast-forward through a media asset; 


in response to receiving the command, execute a fast-forwarding operation through frames of the media asset at a first speed; 


generate a plurality of overlays for display, wherein the plurality of overlays displays a plurality of frames of interest from the media asset one at a time, wherein the plurality of frames of interest are determined by: 






determining a plurality of upcoming frames; retrieving, from a profile, a plurality of preferences; and selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences; and in response to detecting an input to resume playback, play back the media asset at a default playback speed from a point corresponding to when the input to resume playback was detected.  3Application No. Not Yet AssignedDocket No.: 003597-1777-103 Preliminary Amendment dated February 26, 2021 comparing the plurality of characteristics of the plurality of frames with the plurality of preferences.  







Claims 2 and 12. 

A method for modifying a fast-forwarding speed based on a reaction time of a user when a frame of interest is detected, comprising:
receiving a command from a user to fast-forward through a media asset;


in response to receiving the command, executing a fast-forwarding operation through frames of the media asset at a first speed;


detecting that the fast-forwarding operation is approaching a frame of interest to the viewer;
in response to detecting that the fast-forwarding operation is approaching the frame of interest, reducing the fast-forwarding speed to a second speed slower than the first speed, wherein the second speed is determined by:


retrieving, from a profile for the user, a plurality of reaction times corresponding
to a current age of the user;


calculating, from the average of the reaction times, an estimated reaction time of the user; and in response to calculating the estimated reaction time of the user, calculating the second speed from the estimated reaction time of the user;


receiving a command to resume playback from the user while the fast-forwarding
operation is occurring at the second speed; and playing back the media asset at a default playback speed from a point corresponding to a moment when the command was received.






The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the method of detecting the fast-forwarding operation and reducing its speed as its approaches the frame of interest. The patent also anticipates the frame of interest based on user’s profile.



























Claims 54 and 63.
wherein the plurality of preferences comprises a favorite genre or a favorite actress of a user associated with the profile


Claims 55 and 64
wherein selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences comprises: determining a plurality of characteristics of the plurality of upcoming frames; and comparing the plurality of characteristics of the plurality of frames with plurality of preferences.

Claims 10, 20. 
retrieving, from the profile, preferences for the user;
determining, from metadata for at least one frame within a plurality of frames,
characteristics of the frame;
comparing the characteristics of the at least one frame with the preferences for the user; and
determining, from the comparison, the potential frame of interest
The patent claims 59 and 68 anticipates claims 54-55 and 63-64 combined. The patent teaches using metadata to determine the frame and compare the characteristics with user preferences.
Claims 58 and 67. 

detecting that the current point of the fast-forwarding operation is within a first frequency threshold of a first frame of interest; and in response to detecting that the current point of the fast-forwarding operation is within the first frequency threshold of the first frame of interest, updating the plurality of overlays according to a second frequency

Claims 11 and 21. 

wherein executing the fast-forwarding
operation further comprises:
generating for display a preview overlay over the media asset;
generating for display, in the preview overlay, frames later in time than a current point of the fast-forwarding operation, wherein the frames in the preview overlay are updated according to a
preview frequency that is set to an initial preview frequency;
detecting that the current point of the fast-forwarding operation is within a first frequency threshold of the frame of interest;
in response to detecting that the current point of the fast-forwarding operation is within the first frequency threshold of the frame of interest, adjusting the preview frequency so that frames in the preview overlay are changed more often than when at the initial preview frequency;

detecting that the current point of the fast-forwarding operation is within a second frequency threshold of the frame of interest; and
in response to detecting that the current point of the fast-forwarding operation is within the second frequency threshold of the frame of interest, restoring the preview frequency to the initial
preview frequency.
The patent claims anticipate detecting the point of fast-forwarding by detecting frequency threshold. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 52-69 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Golyshko. US Patent Application Publication US 20150189387 A1 (hereinafter Golyshko) in view of Aoki et al. US Patent Application Publication US 20050271361 B1 (hereinafter Aoki) and further in view of Reynolds. US Patent Application Publication US 20150350707 A1 (hereinafter Reynolds).
Regarding claim 52, Golyshko teaches a method comprising: receiving a command to fast-forward through a media asset ([0006], [0008], [0045], [0048] wherein Golyshko teaches detecting fast-access as a fast-forwarding of a user trying to access a specific frame of an important scene) generating a plurality of overlays for display, wherein the plurality of overlays displays a plurality of frames of interest from the media asset one at a time, wherein the plurality of frames of interest are determined by (FIG. 2, [0005-0006], [0054], [0065] wherein Golyshko displays an overlaid frame of interest as illustrated in FIG. 2).
Golyshko does not teach in response to receiving the command, executing a fast-forwarding operation through frames of the media asset at a first speed.
However in analogous art of modifying fast-forwarding speeds, Aoki teaches in response to receiving the command, executing a fast-forwarding operation through frames of the media asset at a first speed ([0123-0124] wherein Aoki describes decreasing the forwarding speed automatically at given frame that is a user’s point of interest content). 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Aoki and Golyshko by incorporating the method of in response to receiving the command, executing a fast-forwarding operation through frames of the media asset at a first speed by of Aoki into the method of receiving a command to fast-forward through a media asset of Golyshko for the purpose of providing a method for outputting an easy-to-watching moving images even when the moving images are fast-forwarded (Aoki: [0095], [0098]).
Golyshko does not teach determining a plurality of upcoming frames; retrieving, from a profile, a plurality of preferences; and selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences; and in response to detecting an input to resume playback, playing back the media asset at a default playback speed from a point corresponding to when the input to resume playback was detected.
However in analogous art of modifying fast-forwarding speeds, Reynolds teaches determining a plurality of upcoming frames; retrieving, from a profile, a plurality of preferences; and selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences; and in response to detecting an input to resume playback, playing back the media asset at a default playback speed from a point corresponding to when the input to resume playback was detected (FIGS. 6-7, [0094-0121] wherein Reynolds discloses playing media asset with multiple frames and retrieves user profile to determine the frame on interest and playing back the media asset based user’s reference play position asset based on the selected frame) 
 It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Reynolds and Golyshko by incorporating the method of determining a plurality of upcoming frames; retrieving, from a profile, a plurality of preferences; and selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences; and in response to detecting an input to resume playback, playing back the media asset at a default playback speed from a point corresponding to when the input to resume playback was detected of Reynolds into the method of receiving a command to fast-forward through a media asset of Golyshko for the purpose of updating the media asset based the selected frame (Reynolds: Abstract).
Regarding claim 53, Golyshko as modified by Aoki and Reynolds teaches wherein the plurality of preferences comprises a favorite genre or a favorite actress of a user associated with the profile ([0026] wherein Reynolds discloses user preferences that include actor and genre).
Regarding claim 54, Golyshko as modified by Aoki and Reynolds teaches wherein selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences comprises: determining a plurality of characteristics of the plurality of upcoming frames; and comparing the plurality of characteristics of the plurality of frames with the plurality of preferences (FIGS. 6-7, [0026], [0085], [0094-0121] wherein Reynolds describes a media guidance application that provides media guidance data to users, wherein the media guidance includes user preference and profile information that used to determine the type of content of interest to the user).
Regarding claim 55, Golyshko as modified by Aoki and Reynolds teaches wherein the plurality of characteristics is determined using metadata associated with the plurality of upcoming frames ([0084] wherein Reynolds uses metadata to determine what hat objects are in the frame and retrieve information that describes the objects in the frame).
Regarding claim 56, Golyshko as modified by Aoki and Reynolds teaches wherein the plurality of characteristics includes a title, a genre, or an actor/actress ([0026] wherein Reynolds discloses user preferences that include title, actor and genre).
Regarding claim 57, Golyshko as modified by Aoki and Reynolds teaches wherein the overlays of the plurality of overlays are updated according to a first frequency ([0091], [0144] wherein Golyshko teaches the media guidance application that quantifies the monitored information according to respective metrics, the metric used by the media guidance application to quantify an attentiveness level of a user (e.g., the frequency/amount of eye contact of the user) may include measuring a length of time that the user is making eye contact with the display (e.g., display 312 (FIG. 3)) associated with the media guidance application during the fast-access playback operation, whereas the metric used by the media guidance application to quantify the content of the media asset may include determining a number of time if any, an object or a type of object (e.g., an appearance by a particular character in a movie, the presence of a scoring play in a sports game, etc.) appears during the fast-access playback operation).   
Regarding claim 58, Golyshko as modified by Aoki and Reynolds teaches detecting that the current point of the fast-forwarding operation is within a first frequency threshold of a first frame of interest; and in response to detecting that the current point of the fast-forwarding operation is within the first frequency threshold of the first frame of interest, updating the plurality of overlays according to a second frequency ([0091], [0144] wherein Golyshko teaches the media guidance application that quantifies the monitored information according to respective metrics, the metric used by the media guidance application to quantify an attentiveness level of a user (e.g., the frequency/amount of eye contact of the user) may include measuring a length of time that the user is making eye contact with the display (e.g., display 312 (FIG. 3)) associated with the media guidance application during the fast-access playback operation, whereas the metric used by the media guidance application to quantify the content of the media asset may include determining a number of time if any, an object or a type of object (e.g., an appearance by a particular character in a movie, the presence of a scoring play in a sports game, etc.) appears during the fast-access playback operation).   
Regarding claim 59, Golyshko as modified by Aoki and Reynolds teaches detecting that the current point of the fast-forwarding operation is within a second frequency threshold of the first frame of interest; and in response to detecting that the current point of the fast-forwarding operation is within the second frequency threshold of the first frame of interest, updating the plurality of overlays according to the first frequency ([0091], [0144] wherein Golyshko teaches the media guidance application that quantifies the monitored information according to respective metrics, the metric used by the media guidance application to quantify an attentiveness level of a user (e.g., the frequency/amount of eye contact of the user) may include measuring a length of time that the user is making eye contact with the display (e.g., display 312 (FIG. 3)) associated with the media guidance application during the fast-access playback operation, whereas the metric used by the media guidance application to quantify the content of the media asset may include determining a number of time if any, an object or a type of object (e.g., an appearance by a particular character in a movie, the presence of a scoring play in a sports game, etc.) appears during the fast-access playback operation).
Regarding claim 60, Golyshko as modified by Aoki and Reynolds teaches wherein the first frequency threshold is selected by a user ([0091], [0144] wherein Golyshko teaches the media guidance application that quantifies the monitored information according to respective metrics, the metric used by the media guidance application to quantify an attentiveness level of a user (e.g., the frequency/amount of eye contact of the user) may include measuring a length of time that the user is making eye contact with the display (e.g., display 312 (FIG. 3)) associated with the media guidance application during the fast-access playback operation, whereas the metric used by the media guidance application to quantify the content of the media asset may include determining a number of time if any, an object or a type of object (e.g., an appearance by a particular character in a movie, the presence of a scoring play in a sports game, etc.) appears during the fast-access playback operation).  
Regarding claim 60, Golyshko teaches An apparatus comprising: control circuitry; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the control circuitry, cause the apparatus to perform at least the following ([0012], [0022], [0069]) receive a command to fast-forward through a media asset ([0006], [0008], [0045], [0048] wherein Golyshko teaches detecting fast-access as a fast-forwarding of a user trying to access a specific frame of an important scene) generate a plurality of overlays for display, wherein the plurality of overlays displays a plurality of frames of interest from the media asset one at a time, wherein the plurality of frames of interest are determined by (FIG. 2, [0005-0006], [0054], [0065] wherein Golyshko displays an overlaid frame of interest as illustrated in FIG. 2).
Golyshko does not teach in response to receiving the command, execute a fast-forwarding operation through frames of the media asset at a first speed.
However in analogous art of modifying fast-forwarding speeds, Aoki teaches in response to receiving the command, execute a fast-forwarding operation through frames of the media asset at a first speed ([0123-0124] wherein Aoki describes decreasing the forwarding speed automatically at given frame that is a user’s point of interest content). 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Aoki and Golyshko by incorporating the method of in response to receiving the command, execute a fast-forwarding operation through frames of the media asset at a first speed by of Aoki into the method of receiving a command to fast-forward through a media asset of Golyshko for the purpose of providing a method for outputting an easy-to-watching moving images even when the moving images are fast-forwarded (Aoki: [0095], [0098]).
Golyshko does not teach determining a plurality of upcoming frames; retrieving, from a profile, a plurality of preferences; and selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences; and in response to detecting an input to resume playback, play back the media asset at a default playback speed from a point corresponding to when the input to resume playback was detected.
However in analogous art of modifying fast-forwarding speeds, Reynolds teaches determining a plurality of upcoming frames; retrieving, from a profile, a plurality of preferences; and selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences; and in response to detecting an input to resume playback, play back the media asset at a default playback speed from a point corresponding to when the input to resume playback was detected (FIGS. 6-7, [0094-0121] wherein Reynolds discloses playing media asset with multiple frames and retrieves user profile to determine the frame on interest and playing back the media asset based user’s reference play position asset based on the selected frame) 
 It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention  to combine Reynolds and Golyshko by incorporating the method of determining a plurality of upcoming frames; retrieving, from a profile, a plurality of preferences; and selecting the plurality of frames of interest from the plurality of upcoming frames using the plurality of preferences; and in response to detecting an input to resume playback, play back the media asset at a default playback speed from a point corresponding to when the input to resume playback was detected of Reynolds into the method of receiving a command to fast-forward through a media asset of Golyshko for the purpose of updating the media asset based the selected frame (Reynolds: Abstract).
Claim 62 is similar in scope to claim 53 and are therefore rejected under similar rationale.
Claim 63 is similar in scope to claim 54 and are therefore rejected under similar rationale.
Claim 64 is similar in scope to claim 55 and are therefore rejected under similar rationale.
Claim 65 is similar in scope to claim 56 and are therefore rejected under similar rationale.
Claim 66 is similar in scope to claim 57 and are therefore rejected under similar rationale.
Claim 67 is similar in scope to claim 58 and are therefore rejected under similar rationale.
Claim 68 is similar in scope to claim 59 and are therefore rejected under similar rationale.
Claim 69 is similar in scope to claim 60 and are therefore rejected under similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875. The examiner can normally be reached on Monday-Friday, 7:30am-5pm Alt, Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144